Title: From George Washington to Major General Horatio Gates, 20 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir.
                        June 20th 1778 4 O’clock P.M.
                    
                    I think it necessary to inform you by the return of the express who brought your packet for Congress, that I am now with the main body of the army within ten miles of Coryells ferry. General Lee is advanced with six brigades, and will cross to-night, or early to-morrow morning—By the last intelligence the enemy were near Mount-Holly, and moving on very slowly—but as there are so many roads open to them, their route could not be ascertained. I shall enter the Jersey to-morrow, and give you the earliest notice of their movements, or whatever may affect you.
                    I would just observe, again, that as forage and provisions will be objects of the utmost importance, they will therefore claim your attention. I am Sir, Your very hble servt
                    
                        Go: Washington
                    
                